Citation Nr: 0320960	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  


2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo






INTRODUCTION

The veteran had service in the Army National Guard from 
October 1956 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO)-which denied service connection for bilateral 
hearing loss and granted service connection for tinnitus and 
assigned a 10 percent rating.  A hearing before a hearing 
officer at the RO was conducted in March 1999.

Since the veteran timely appealed the rating initially 
assigned for his tinnitus, the Board must consider the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
And this issue has been restated to reflect this 
consideration.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  There is no competent medical evidence that the veteran 
has, or has had at any time pertinent to his current claim on 
appeal, hearing loss in either ear.

3.  The veteran has persistent or recurrent tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.159, 3.385 (2002).

2.  The criteria are not met for an initial rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87a, Diagnostic 
Code 6260 (as in effect either prior to or on and after June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In January 2003, the RO sent the veteran a letter, and in May 
2003, the RO issued a supplemental statement of the case 
(SSOC) to the veteran specifically informing him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Service Connection for Bilateral Hearing Loss

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Active duty includes any period of active duty for 
training during which an individual was disabled by a disease 
or injury incurred or aggravated in the line of duty.  38 
C.F.R. § 3.6(a).  The veteran has been granted service 
connection for tinnitus.  He is therefore considered a 
veteran for VA compensation purposes and is entitled to those 
benefits and presumptions accompanying veteran status.  38 
C.F.R. §§ 3.1(d) and 3.6(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The veteran claims that he is entitled to service connection 
for bilateral hearing loss.  He asserts that, as he is 
already service connected for tinnitus due to acoustic 
trauma, he should be service connected for hearing loss.  He 
also maintains that his loss of hearing causes him great 
difficulty in his daily activities, especially when two or 
more people are talking at the same time.  He contends that 
should not be penalized because his hearing loss does not 
meet certain criteria according to VA law.  

Notwithstanding the veteran's assertions in this case of 
hearing difficulty, there is no medical evidence that 
establishes that he has, or has had, at any time pertinent to 
the claim on appeal, any current hearing loss, much less 
hearing loss recognized as a disability for VA purposes.  

The Board notes that the veteran's service medical records 
reveal that he had numerous audiograms.  None of these 
audiograms approach a level in which the auditory threshold 
in any of the frequencies 500, 1000, 3000, 4000, Hertz is 40 
decibels or greater; or were the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz are 26 decibels or greater.  A September 1963 audiogram 
was noted to have been normal with a mild right ear high tone 
sensorineural dip.  A January 1990 examination noted mild 
high frequency sensorineural hearing loss of the right ear, 
and high frequency sensorineural involvement of the left ear.  

VA audiograms were conducted in March 1996, June 1998, 
September 1999, and April 2003.  None of these audiograms 
approach a level in which the auditory threshold in any of 
the frequencies 500, 1000, 3000, 4000, Hertz is 40 decibels 
or greater; were the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz are 
26 decibels or greater; or were speech recognition scores 
less than 94 percent.  The examiners who conducted the 
September 1999, and April 2003 examinations stated that the 
veteran's hearing was within normal limits.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for bilateral hearing loss must be denied because 
the first essential criterion for the grant of service 
connection, i.e., the disability for which service connection 
is sought, has not been met.

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of his assertions, alone.  
His complaints of hearing difficulty alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  This is because as a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from the currently claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss, that doctrine is not applicable in the instant 
appeal.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1991).

Increased Rating for Tinnitus

The veteran's service medical records indicate that the 
veteran sustained tinnitus due to acoustic trauma during 
active duty for training in September 1963.  Several post-
service VA examinations also diagnosed tinnitus.   

The veteran was granted service connection for tinnitus and 
assigned a 10 percent rating.  

The veteran contends that he is entitled to a 50 percent 
rating for tinnitus as the constant noise in his ears has 
greatly diminished his quality of life and interferes with 
his daily activities.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Regarding his tinnitus 
claim, he has timely appealed the rating initially assigned 
for his disability just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context-which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

On June 10, 1999, during the pendency of this appeal, changes 
were made to the schedular criteria for evaluating the 
severity of disabilities involving the ears and other sense 
organs.  See 64 Fed. Reg. 25,202-25,210 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  The revisions included tinnitus.  
In addition, the Court of Appeals for Veterans Claims 
invalidated that portion of 38 C.F.R. 4.87a, Diagnostic Code 
6260 (effective prior to June 10, 1999), which provided a 
10 percent disability rating for tinnitus resulting from head 
injury, concussion, or acoustic trauma.  Where application of 
the pre-June, 10, 1999, rating criteria is necessary, the 
only remaining requirement for the award of a 10 percent 
disability rating is persistent tinnitus.  Wanner v. 
Principi, 17 Vet. App. 4 (2003).  The revised criteria 
effective on and after June 10, 1999, removed the 
requirements that tinnitus be a symptom of either head 
injury, concussion, or acoustic trauma, and that it be 
"persistent." Instead, under the revised criteria, a maximum 
10 percent evaluation is warranted for "recurrent" tinnitus.  
So the Board must consider both the former and revised 
criteria in deciding this case and apply the version that is 
most favorable to the veteran.  See Dudnick v. Brown, 10 Vet. 
App. 79, 80 (1997).  However, the veteran is already 
receiving the highest possible rating under either the old or 
new criteria.  So neither version is more favorable.  See 
Karnas, 1 Vet. App. at 312-13.  Neither is the veteran 
entitled to a "staged" rating under Fenderson because he 
already has the maximum rating during the entire course of 
his appeal.

And regarding the question of whether he should receive 
separate ratings for his tinnitus (for each ear), 
as diagnosed by the current VA examinations, VA recently 
amended 38 C.F.R. § 4.87, Code 6260, to expressly preclude 
this.  The amendment was effective on June 13, 2003.  The new 
rule codifies a long-standing VA practice that only a single 
10 percent rating will be assigned for tinnitus, regardless 
of whether it is perceived in one ear, both ears, or 
somewhere else in the head.  See VAOPGCPREC 2-2003 (May 22, 
2003).

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the tinnitus, so the benefit-of-the-doubt 
doctrine does not apply and the appeal must be denied.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

The claim for a higher initial rating for tinnitus is denied.  





	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

